UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

BERNICE C. ATCHISON,                             :
                                                 :
       Plaintiff,                                :       Civil Action No.:      14-2045 (RC)
                                                 :
       v.                                        :       Re Document No.:       34
                                                 :
U.S. DISTRICT COURTS, et al.,                    :
                                                 :
       Defendants.                               :

                                 MEMORANDUM OPINION

                          DENYING PLAINTIFF’S MOTION TO COMPEL,
                    CONSTRUED, IN PART, AS A MOTION FOR RECONSIDERATION

                                     I. INTRODUCTION

       In a series of lawsuits culminating in In re Black Farmers Discrimination Litigation (also

referred to as Pigford II), thousands of African-American farmers alleged racial discrimination

by the United States Department of Agriculture (“USDA”) in the application of its credit and

benefits programs. 856 F. Supp. 2d 1, 7–8 (D.D.C. 2011). Following lengthy litigation and

congressional intervention, the parties reached a settlement that created an administrative claims

process for African-American farmers seeking compensation for past discrimination by the

USDA. Id. at 22–23. Requests brought under that administrative process are known as Pigford

II claims. Id. at 13–14.

       Plaintiff Bernice C. Atchison, proceeding pro se, brought this action seeking damages

from various Defendants associated with that litigation and her Pigford II claim. See generally

Compl., ECF No. 1. On May 27, 2016, this Court dismissed Ms. Atchison’s Complaint for a

number of reasons. See generally Atchison v. U.S. Dist. Courts, 190 F. Supp. 3d 78 (D.D.C.

2016), ECF No. 32. Among other things, the Court found that “determinations pursuant to the
claims process ‘are final and are not reviewable by . . . the Court, or any other body, judicial or

otherwise.’” Id. at 94 (alteration in original) (quoting In re Black Farmers Discrimination Litig.,

29 F. Supp. 3d 1, 2 (D.D.C. 2014)).

       After the Court dismissed her Complaint, Ms. Atchison filed a motion to compel the

Chief Judge of this District1 to order the USDA and Secretary Tom Vilsack to conduct an

administrative hearing on Ms. Atchison’s Pigford II claim. See Pl.’s Mot. Compel at 1, ECF No.

34. Ms. Atchison also sent a separate letter to the Court asking for an administrative hearing and

arguing that a denial of her request would be contrary to federal law, the Federal Rules of Civil

Procedure, and the United States Constitution.2 See Pl.’s Letter at 1, ECF. No. 33. Parts of Ms.

Atchison’s motion request relief previously considered and rejected by the Court, and the Court

will construe those arguments as a motion for reconsideration. For the reasons explained below,

the Court will deny Ms. Atchison’s motion.


                                II. FACTUAL BACKGROUND

       This Court previously summarized the history of the litigation African-American farmers

brought against USDA. See Atchison, 190 F. Supp. 3d at 84–85. To clarify the issues raised in

Ms. Atchison’s currently pending motion, the Court will briefly restate the historical context of




       1
         Ms. Atchison’s motion is styled, in part, as a “Motion to Compel the Chief Judge to
Order the Secretary and the Agency to Conduct Formal Hearing on the Merit Before the
Administrative Law Judge.” See Pl.’s Mot. Compel at 1 (emphasis added). The motion makes
no further reference to the Chief Judge, and the Court understands Ms. Atchison’s reference to
the Chief Judge to mean the Chief Judge of this District.
       2
          Construing Ms. Atchison’s motion liberally, the Court will also consider arguments
raised in her separate letter to the Court. See Erikson v. Pardus, 551 U.S. 89, 94 (2007) (per
curiam).


                                                  2
the extended litigation between African-American farmers and USDA. Next, the Court will turn

to the procedural history of this case and the arguments raised in Ms. Atchison’s motion.

                                    A. Historical Background

       On April 14, 1999, a court in this District approved a consent decree that settled a class-

action lawsuit brought by African-American farmers alleging racial discrimination by USDA in

the application of its credit and benefits programs. See generally Pigford v. Glickman (Pigford

I), 185 F.R.D. 82 (D.D.C. 1999), aff’d, 206 F.3d 1212 (D.C. Cir. 2000). The Pigford I consent

decree created a “dispute resolution mechanism” that allowed class members to file

administrative claims seeking compensation for past discrimination by USDA. Id. at 95.

Pigford I set a time limit for farmers to file their claims, but many farmers attempted to file after

the deadline had passed. In re Black Farmers Discrimination Litig., 856 F. Supp. 2d 1, 11

(D.D.C. 2011).

       Congress provided a remedy to farmers with time-barred claims through a provision of

the Food, Conservation, and Energy Act of 2008, also known as the 2008 Farm Bill. Id. That

provision states: “[a]ny Pigford claimant who has not previously obtained a determination on the

merits of a Pigford claim may, in a civil action brought in the United States District Court for the

District of Columbia, obtain that determination.” Id. (quoting Pub. L. 110-234, § 14012(b), 122

Stat. 923, 1448 (2008)). Through twenty-three complaints filed in this District, roughly 40,000

individuals brought suit under that provision, and those cases became known as Pigford II

actions. See id. at 13. Recognizing the case management challenges posed by the Pigford II

cases, the court consolidated all twenty-three actions into one miscellaneous case, In re Black

Farmers Discrimination Litigation, No. 08-mc-0511 (PLF). See id.

       The Pigford II parties negotiated a settlement (the “Settlement Agreement”) that was

ultimately approved by the court on October 27, 2011 following a fairness hearing and the


                                                  3
consideration of extensive written submissions by interested parties. See id. at 6–7. The

Pigford II Settlement Agreement created a two-track system for resolving claims, whereby a

claimant could choose either Track A or Track B. Id. at 22. Under Track A, any potential

monetary award was limited to $50,000, but the claimant faced the relatively low burden of

proving her claim by “substantial evidence,” while under Track B, a claimant could receive a

maximum of $250,000, but she was required to prove her claim by the higher standard of the

preponderance of the evidence. Id. at 22–23.

       Both Track A and Track B claims were evaluated by neutral third parties, the “Track A

Neutral” or the “Track B Neutral,” and those determinations were “final and not subject to

appeal.” Id. at 23. The court explicitly considered a mechanism for appealing adverse decisions

and found that “[g]iven the costs and benefits of an appeal process . . . the decision . . . not to

offer such a process under the settlement agreement does not make the agreement or the process

it established unfair or unreasonable.” Id. at 36. The D.C. Circuit dismissed consolidated

appeals challenging the court’s approval of the settlement. See Latham v. Vilsack, Nos. 11-5326,

11-5334, 12-5019, 2012 WL 10236550, at *1 (D.C. Cir. July 25, 2012) (per curiam).

                                       B. Procedural History

       Ms. Atchison brought this action seeking damages from the United States District Court

for the District of Columbia, the Pigford II Ombudsman and Facilitator, class counsel, and other

attorneys associated with the litigation. See generally Compl. Numerous Defendants filed

motions to dismiss the Complaint, which the Court granted on May 27, 2016. See generally

Atchison v. U.S. Dist. Courts, 190 F. Supp. 3d 78 (D.D.C. 2016). The Complaint was dismissed

for a number of reasons, including the Court’s lack of subject matter jurisdiction over Defendant

United States District Court and Ms. Atchison’s failure to state a claim upon which relief could

be granted. Id. at 84, 88–89. Among other things, the Court found that “determinations pursuant


                                                   4
to the claims process ‘are final and are not reviewable by . . . the Court, or any other body,

judicial or otherwise.” Id. at 94 (alteration in original) (quoting In re Black Farmers

Discrimination Litig., 29 F. Supp. 3d 1, 2 (D.D.C. 2014)).

                           C. Plaintiff’s Pending Motion to Compel

       Despite the Court’s dismissal of the Complaint, Ms. Atchison filed the pending motion to

compel on July 28, 2016. See Pl.’s Mot. Compel at 1. The Court notes that a document filed by

a party proceeding “pro se is ‘to be liberally construed.’” Erikson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). Although Ms.

Atchison is not an attorney, it is clear that her motion seeks an administrative hearing before

USDA on her Pigford II claim. See Pl.’s Mot. Compel at 1; Pl.’s Letter at 1.

       Ms. Atchison argues that USDA failed to provide her with a hearing on her Pigford II

claim and that USDA’s failure to do so violated the Equal Opportunity Act,3 Article I § 8 of the

United States Constitution, and the Federal Rules of Civil Procedure. See Pl.’s Letter at 1. Ms.

Atchison further contends that USDA’s refusal to hold a hearing constitutes a failure to comply

with the terms of the Pigford II Settlement Agreement. See id. Parts of Ms. Atchison’s current

motion request relief that the Court considered and rejected in its previous ruling. See, e.g.,

Atchison v. U.S. Dist. Courts, 190 F. Supp. 3d 78, 95 (D.D.C. 2016) (finding that Ms. Atchison’s

“request for review of her Track B claim determination does not state a claim upon which relief

can be granted”). The Court construes those parts of Ms. Atchison’s filings as a motion for

reconsideration.




       3
           Presumably referring to Equal Opportunity Employment Act, 42 U.S.C. § 2000e.


                                                  5
       Defendant United States District Court opposes Ms. Atchison’s motion.4 See Opp’n Pl.’s

Mot. Compel (“Opp’n”) at 2, ECF No. 36. Defendant argues that this Court does not have the

authority to compel the Chief Judge to act, that this Court does not have personal jurisdiction

over USDA or Secretary Vilsack, and that Ms. Atchison’s attempt to challenge the denial of her

administrative claim has already been considered and rejected and is therefore barred by the

doctrine of res judicata. See id.


                                        III. ANALYSIS

       For the reasons explained below, the Court will deny Ms. Atchison’s motion. First, the

Court finds that USDA and Secretary Vilsack are not parties to this lawsuit and have not been

served with process. Therefore, the Court lacks personal jurisdiction over USDA and Secretary

Vilsack and cannot order either to conduct an administrative hearing. Next, the Court finds that

Ms. Atchison’s challenges to the adjudication of her Pigford II claim have been considered and

rejected. Ms. Atchison must show that the Court should reconsider its previous decision, but the

limited argument and lack of new evidence put forward fail to carry that burden. For these

reasons, Ms. Atchison’s motion is denied and the Court reaffirms its previous ruling.

       A. This Court Lacks Personal Jurisdiction over USDA and Secretary Vilsack

       Ms. Atchison asks the Court to order USDA and Secretary Vilsack to conduct an

administrative hearing on Ms. Atchison’s claim. See Pl.’s Mot. Compel at 1; see also Pl.’s Letter

at 1. The caption of Ms. Atchison’s motion names USDA and Secretary Vilsack as Defendants

for the first time. See Pl.’s Mot. Compel at 1. In response, Defendant argues that USDA and



       4
         The Court notes that only Defendant United States District Court filed an opposition to
Ms. Atchison’s motion. For clarity, this Court will refer to Defendant United States District
Court as “Defendant” throughout.


                                                 6
Secretary Vilsack are non-parties to this suit and therefore the Court lacks personal jurisdiction

to issue the order Ms. Atchison seeks. See Opp’n at 4–5. The Court finds that it lacks personal

jurisdiction over USDA and Secretary Vilsack.

       “It is a principle of general application in Anglo-American jurisprudence that one is not

bound by a judgment in personam in a litigation in which he is not designated as a party or to

which he has not been made a party by service of process.” Hansberry v. Lee, 311 U.S. 32, 40–

41 (1940). The D.C. Circuit has made clear that a district court “lack[s] the power to assert

personal jurisdiction over a defendant ‘unless the procedural requirements of effective service of

process are satisfied.’” Mann v. Castiel, 681 F.3d 368, 372 (D.C. Cir. 2012) (quoting Gorman v.

Ameritrade Holding Corp., 293 F.3d 506, 514 (D.C. Cir. 2002)).

       In this case, Ms. Atchison moves for an order requiring USDA and Secretary Vilsack to

conduct a hearing. See Pl.’s Mot. Compel at 1; Pl.’s Letter at 1. It is undisputed that Ms.

Atchison has not attempted to serve process on either USDA or Secretary Vilsack. The record is

clear, in fact, that no summons has been issued for either party. Because USDA and Secretary

Vilsack have not been served with process, the Court lacks personal jurisdiction over them. See

Mann, 681 F.3d at 372. Therefore, the Court cannot order USDA or Secretary Vilsack to

conduct the hearing requested by Ms. Atchison.5

   B. Ms. Atchison Has Not Shown that the Court Should Reconsider the May 27, 2016
                            Memorandum Opinion and Order

       Ms. Atchison’s motion is styled as a “Motion to Compel the Chief Judge to Order” an

administrative hearing before USDA.6 See Pl.’s Mot. Compel at 1. Although Ms. Atchison’s


       5
          For the reasons explained below, the Court would not order an administrative hearing
even if it had personal jurisdiction over USDA or Secretary Vilsack. See infra Part III.B.
       6
        The Court notes that Ms. Atchison makes no further reference to the Chief Judge.
Nevertheless, in an effort to construe Ms. Atchison’s motion liberally, the Court considers all


                                                 7
motion is somewhat unclear, she appears to propose a hearing before a USDA administrative law

judge for the purpose of re-opening the denial of her Pigford II Track B claim. See Pl.’s Mot.

Compel at 1 (requesting hearing); Pl.’s Letter at 1 (“In this case the petitioner has yet to have a

hearing on the record. The agency has not complied with the Pigford consent Decree.”).

Defendant counters that Ms. Atchison’s request is barred by res judicata because this Court has

already held that the denial of Ms. Atchison’s Pigford II claim is final and unreviewable. See

Opp’n at 2.

       The Court does not rely on the doctrine of res judicata. Instead, the Court believes Ms.

Atchison’s argument on this point is better understood through the framework of a motion for

reconsideration. As the Court explained in its May 27, 2016 opinion, “Ms. Atchison seeks

review of her Track B determination, which forms the primary basis for her Complaint.”

Atchison v. U.S. Dist. Courts, 190 F. Supp. 3d 78, 94 (D.D.C. 2016). After considering multiple

Defendants’ motions to dismiss, this Court held that “Track B determinations are not subject to

review” and that the “approval of the Settlement Agreement at issue is a final judgment for res

judicata purposes.” Id. at 94–95. Liberally construed, Ms. Atchison’s current motion is best

understood as a request for the Court to reconsider that decision and re-open Ms. Atchison’s



potential arguments. See Erikson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Defendant
argues that this Court has no authority to compel another district court to act, see Opp’n at 4, and
this Court agrees. Each district court’s jurisdiction is based on the same statutory sources. See
28 U.S.C. §§ 1331, 1332; see also Ortiz v. Pratter, No. 15-cv-0481, 2015 WL 1546252, at *1
(D.D.C. Apr. 3, 2015) (“The Eastern District of Pennsylvania and this Court have the same
jurisdiction . . . .”). It is a well-established principle that a district court can neither review the
decisions of its sister court nor compel it to act. See, e.g., United States v. Choi, 818 F. Supp. 2d
79, 85 (D.D.C. 2011) (district courts “generally lack[ ] appellate jurisdiction over other judicial
bodies, and cannot exercise appellate mandamus over other courts”); see also Fleming v. United
States, No. 94-5079, 1994 WL 474995, at *1 (D.C. Cir. July 27, 1994) (per curiam) (“The
district court also correctly concluded that it lacked jurisdiction to review decisions of the United
States Court of Appeals for the Fourth Circuit.”). Therefore, the motion is denied to the extent
Ms. Atchison’s motion calls for this Court to compel the Chief Judge to act.


                                                   8
Pigford II claim. See Univ. of Colo. Health at Mem’l Hosp. v. Burwell, 164 F. Supp. 3d 56, 61

(D.D.C. 2016) (construing a motion for clarification as a motion for reconsideration).

       Federal Rule of Civil Procedure 60(b) permits the Court to “relieve a party . . . from a

final judgment, order, or proceeding for the following reasons: (1) mistake, inadvertence,

surprise, or excusable neglect; (2) newly discovered evidence . . . ; (3) fraud (whether previously

called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing party; (4) the

judgment is void; (5) the judgment has been satisfied, released or discharged; it is based on an

earlier judgment that has been reversed or vacated; or applying it prospectively is no longer

equitable; or (6) any other reason that justifies relief.”7 Fed. R. Civ. P. 60(b).

       The D.C. Circuit has explained that “relief under Rule 60(b)(6) is appropriate only in

‘extraordinary circumstances.’” Cohen v. Bd. of Trs. of the Univ. of D.C., 819 F.3d 476, 485

(D.C. Cir. 2016) (quoting Kramer v. Gates, 481 F.3d 788, 790 (D.C. Cir. 2007)). The party

seeking relief under Rule 60(b) bears the burden of proving that she is entitled to the relief. See

Norris v. Salazar, 277 F.R.D. 22, 25 (D.D.C. 2011). “[T]he decision to grant or deny a rule

60(b) motion is committed to the discretion of the District Court.” United Mine Workers of Am.

1974 Pension v. Pittston Co., 984 F.2d 469, 476 (D.C. Cir. 1993). In exercising this discretion,

the Court “must balance the interest in justice with the interest in protecting the finality of

judgments.” Summers v. Howard Univ., 374 F.3d 1188, 1193 (D.C. Cir. 2004). Crucially, Rule


       7
          Rule 60(b) “applies only to final judgments or orders, while Rule 54(b) applies to
interlocutory orders that adjudicate fewer than all the claims in a given case.” Lewis v. United
States, 290 F. Supp. 2d 1, 3 (D.D.C. 2003) (emphasis added); compare Fed. R. Civ. P. 60(b)
(providing relief from “a final judgment, order, or proceeding”), with Fed. R. Civ. P. 54(b)
(“[A]ny order or other decision, however designated, that adjudicates fewer than all the claims
. . . may be revised at any time before the entry of a judgment adjudicating all the claims and all
the parties’ rights and liabilities.”). The Court’s previous decision dismissed Ms. Atchison’s
Complaint completely. See Atchison, 190 F. Supp. 3d at 100. Therefore, Rule 60(b) governs the
pending motion.


                                                   9
60(b) does not afford a party “an opportunity to retry her case.” Greer v. Paulson, 505 F.3d
1306, 1317 (D.C. Cir. 2007).

       Ms. Atchison fails to carry her burden under Rule 60(b). The only new argument

presented by Ms. Atchison relies on several portions of 7 C.F.R. § 15f. See Pl.’s Mot. at 2

(quoting 7 C.F.R. §§ 15f.14–15). Those regulations “provide the rights of complainants and the

procedures for the processing of certain nonemployment related complaints alleging

discrimination by USDA that were filed with USDA prior to July 1, 1997, as authorized under

section 741(b) of the Agriculture, Rural Development, Food and Drug Administration, and

Related Agencies Appropriations Act, 1999.” 7 C.F.R. § 15f.1. Those regulations are not,

however, relevant to this case. When the court approved the Pigford II Settlement Agreement, it

made clear that class members would not be able to file complaints in court under Section 741.

See In re Black Farmers Discrimination Litig., 856 F. Supp. 2d 1, 31–32 (D.D.C. 2011) (“[N]o

Pigford claimant who did not opt out of the class by August 30, 1999, could pursue his or

her Pigford claim in court, whether under Section 741 or otherwise.”). The quoted regulations,

which describe procedures for claims authorized by Section 741, are not relevant to Ms.

Atchison because she did not opt out of the Pigford class.

       Ms. Atchison has presented no new evidence, nor has she argued that the Court’s

previous ruling was the result of mistake or inadvertence. See Fed. R. Civ. P. 60(b)(1)–(2). Ms.

Atchison has not provided any other basis for relief on reconsideration. In conclusion, Ms.

Atchison’s motion and accompanying letter are essentially an attempt to “retry” the arguments

she has previously raised. Greer, 505 F.3d at 1317.

       This Court has previously determined that “Track B determinations are not subject to

review” and that this Court has no authority to disturb another court’s judgment that the




                                                10
Settlement Agreement is final and binding. Atchison, 190 F. Supp. 3d at 94. Ms. Atchison has

not carried her burden to show that “extraordinary circumstances” require the Court to reconsider

its decision. See Kramer, 481 F.3d at 790. Accordingly, the Court reaffirms its May 27, 2016

ruling dismissing Ms. Atchison’s Complaint and denies Ms. Atchison’s motion.8


                                       IV. CONCLUSION

          For the foregoing reasons, this Court DENIES Plaintiff’s Motion to Compel (ECF No.

34). An order consistent with this Memorandum Opinion is separately and contemporaneously

issued.


Dated: February 24, 2017                                            RUDOLPH CONTRERAS
                                                                    United States District Judge




          8
         Finally, the Court turns to Ms. Atchison’s request for a “complete copy of [the] running
record of [her] files.” Pl.’s Letter at 2; see also Pl.’s Mot. Compel at 1 (requesting a “copy of the
running record”). Defendant does not address this issue in its opposition to Ms. Atchison’s
motion. The Court is not sure which files Ms. Atchison is referring to in her motion. The Court
notes that all documents filed in this case are available on the Public Access to Court Electronic
Records system, or PACER, which can be accessed at www.pacer.uscourts.gov. Registration for
a PACER account is free, however document downloads are charged at $0.10 per page up to a
maximum charge of $3.00 for any documents over 30 pages. No fees are charged for viewing
case information or documents at the public access terminals found in Room 1725 of the E.
Barrett Prettyman Courthouse, however fees are charged for printing documents at these
terminals.


                                                 11